    EXHIBIT 10.16

 

Date July 17, 2003                                        

 

Security Agreement

 

Secured Party:

 

Brunswick Corporation

1 North Field Court

Lake Forest, Illinois 60045-4811

 

Lake County, Illinois

 

Debtor/Pledgor:

 

Fountain Powerboats, Inc.

1653 Whichard’s Beach Road

Washington, North Carolina 27889

 

Beaufort County, North Carolina

 

Debtor/Pledgor is: ¨ Individual x Corporation ¨ Partnership[ ] Other
                                        
                                             

Debtor/Pledgor is organized under the laws of the State of North Carolina.

Address is Debtor’s/Pledgor’s: ¨ Residence x Place of Business ¨ Chief Executive
Office if more than one place of business

Collateral (hereinafter defined) is located at: x Debtor’s/Pledgor’s address
shown above and any other address where any property of

Debtor/Pledgor may be found.

 

[This Security Agreement (this “Agreement”) contains some provisions preceded by
boxes. If a box is marked, the provision applies to this transaction. If it is
not marked, the provision does not apply to this transaction.]

 

1. Security Interest. For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Debtor/Pledgor (hereinafter referred
to as “Debtor”) assigns and grants to Secured Party, a security interest and
lien in the Collateral (hereinafter defined) to secure the payment and the
performance of the Obligation (hereinafter defined).

 

2. Collateral. A security interest is granted in the following collateral
described in this Item 2, whether now or hereafter existing or acquired (the
“Collateral”). All types of Collateral shall have the meanings ascribed to such
type of collateral as defined in Section 9-102 of revised article 9 of the
Uniform Commercial Code:

 

A. Types of Collateral (check as applicable)

 

x Accounts: Any and all accounts (including, but not limited to,
health-care-insurance receivables) and other rights of Debtor now existing or
hereafter arising out of the business of Debtor.

 

x Inventory:

 

x Blanket Lien: Any and all of Debtor’s goods held as inventory.

 

¨Specific Inventory: Limited to any and all of Debtor’s goods held as inventory
which are specifically described in the space below, whether now owned or
hereafter acquired, including without limitation, any and all such goods held
for sale or lease or being processed for sale or lease in Debtor’s business, as
now or hereafter conducted, including all materials, goods and work in process,
finished goods and other tangible property held for sale or lease or furnished
or to be furnished under contracts of service or used or consumed in Debtor’s
business, along with all documents (including documents of title) covering such
inventory including the following (attach schedule if necessary):

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

x Equipment:

 

x Blanket Lien: Any and all of Debtor’s goods held as equipment. Some of such
goods are or may become fixtures on Debtor’s real estate in Beaufort County,
North Carolina described on Exhibit A hereto.

 

¨ Specific Equipment: Limited to any and all of Debtor’s goods held as equipment
which are specifically described in the space below, including, without
limitation, all machinery, tools, dies, furnishings, or fixtures, wherever
located, whether now owned or hereafter acquired, together with all increases,
parts, fittings, accessories, equipment, and special tools now or hereafter
affixed to any part thereof or used in connection therewith including the
following (attach schedule if necessary):

 

                                                                               
                                        
                                        
                                        
                                                   

 

                                                                               
                                        
                                        
                                        
                                                   

 

                                                                               
                                        
                                        
                                        
                                                   

 

x Fixtures:

 

1



--------------------------------------------------------------------------------

x Blanket Lien: Any and all of Debtor’s goods held as fixtures.

 

¨ Specific Fixtures: Limited to any and all of Debtor’s goods held as fixtures
which are specifically described in the space below, whether now existing or
hereafter acquired. These goods are or will become fixtures on the following
described real estate in                      County,
                             [State] , owned by:
                                        
                                              [name of owner] more particularly
described as follows:                                         
                         [insert legal description (or attach schedule) of
property, not street address]            , including the following (attach
schedule if necessary):

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

x Instruments and/or Investment Documents:

 

x Blanket Lien: Any and all of Debtor’s instruments, documents, investment
property and other writings of any type.

 

¨ Specific Instruments and/or Investment Documents: Limited to any and all of
Debtor’s instruments, documents, and other writings of any type which are
specifically described in the space below, which evidence a right to the payment
of money and which are of a type that is transferred in the ordinary course of
business by delivery with any necessary indorsement or assignment, whether now
owned or hereafter acquired, including, without limitation, negotiable
instruments, promissory notes, and documents of title owned or to be owned by
Debtor, certificates of deposit, and all liens, security agreements, leases and
other contracts securing or otherwise relating to any of said instruments or
documents including the following (attach schedule if necessary):

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

x General Intangibles:

 

x Blanket Lien: Any and all of Debtor’s general intangibles.

¨ Specific General Intangibles: Limited to any and all of Debtor’s general
intangible property which is specifically described in the space below, whether
now owned or hereafter acquired by Debtor or used in Debtor’s business currently
or hereafter, including, without limitation, all payment intangibles, all
patents, trademarks, service marks, trade secrets, copyrights and exclusive
licenses (whether issued or pending), literary rights, contract rights and all
documents, applications, materials and other matters related thereto, all
inventions, all manufacturing, engineering and production plans, drawings,
specifications, processes and systems, all trade names, goodwill and all chattel
paper, documents and instruments relating to such general intangibles including
the following (attach schedule if necessary):

_____________________________________________________________________________________________________

_____________________________________________________________________________________________________

__________________________________________________________________________________________________________________________________________________________________________________________________________

 

x Deposit accounts: All of Debtor’s right, title and interest in and to any
deposit account together with all interest, monies or proceeds due or to become
due thereunder, and any and all additional or renewed deposits of said monies or
proceeds.

 

B. Substitutions, Proceeds and Related Items. Any and all substitutes and
replacements for, accessions, attachments and other additions to, tools, parts
and equipment now or hereafter added to or used in connection with, and all cash
or non-cash proceeds and products of, the Collateral (including, without
limitation, all income, benefits and property receivable, received or
distributed which results from any of the Collateral, such as dividends payable
or distributable in cash, property or stock; insurance distributions of any kind
related to the Collateral, including, without limitation, returned premiums,
interest, premium and principal payments; redemption proceeds and subscription
rights; and shares or other proceeds of conversions or splits of any securities
in the Collateral); any and all choses in action and causes of action of Debtor,
whether now existing or hereafter arising, relating directly or indirectly to
the Collateral (whether arising in contract, tort or otherwise and whether or
not currently in litigation); all certificates of title, manufacturer’s
statements of origin, other documents, accounts and chattel paper, whether now
existing or hereafter arising directly or indirectly from or related to the
Collateral; all warranties, wrapping, packaging, advertising and shipping
materials used or to be used in connection with or related to the Collateral;
all of Debtor’s books, records, data, plans, manuals, computer software,
computer tapes, computer systems, computer disks, computer programs, source
codes and object codes containing any information, pertaining directly or
indirectly to the Collateral and all rights of Debtor to retrieve data and other
information pertaining directly or indirectly to the Collateral from third
parties, whether now existing or hereafter arising; and all returned, refused,
stopped in transit, or repossessed Collateral, any of which, if received by
Debtor, upon request shall be delivered immediately to Secured Party.

 

C. Balances and Other Property. Any claim of Debtor against Secured Party, now
or hereafter existing, liquidated or unliquidated, and all money, instruments,
securities, documents, chattel paper, credits, claims, demands, income, and any
other property, rights and interests of Debtor which at any time shall come into
the possession or custody or under the control of Secured Party or any of its
agents or affiliates for any purpose, and the proceeds of any thereof. Secured
Party shall be deemed to have possession of any of the Collateral in transit to
or set apart for it or any of its agents or affiliates.

 

D. All other personal property of Debtor.

 

3. Description of Obligation(s). The following obligations (“Obligation” or
“Obligations”) are secured by this Agreement: (a) All debts, obligations,
liabilities and agreements of Debtor to Secured Party (i) arising out of any
payment by Secured Party under the Guaranty dated July 17, 2003 (the “Guaranty”)
issued by Secured Party in favor of Bank of America, N. A. (“Bank”) of the
obligations of Debtor under or in connection with the Loan Agreement dated as of
July 17, 2003 between Debtor and Bank (as amended or otherwise modified from
time to time, the “Loan Agreement”), the Note (as defined in the Loan Agreement)
and any other Loan Document (as defined in the Loan Agreement), including
(without limitation) the amount

 

2



--------------------------------------------------------------------------------

of any such payment plus interest thereon at Default Rate (as defined in the
Note); and (ii) if Secured Party exercises its option to purchase the rights of
Bank under the Loan Agreement (the “Purchase Option”), under or in connection
with the Loan Agreement, the Note and the other Loan Documents; (b) All costs
incurred by Secured Party to obtain, preserve, perfect and enforce this
Agreement and maintain, preserve, collect and realize upon the Collateral; and
(c) All other costs and attorneys’ fees incurred by Secured Party, for which
Debtor is obligated to reimburse Secured Party in accordance with the terms of
the Loan Documents, together with interest at the Default Rate. If Debtor is not
the obligor of the Obligation, and in the event any amount paid to Secured Party
on any Obligation is subsequently recovered from Secured Party in or as a result
of any bankruptcy, insolvency or fraudulent conveyance proceeding, Debtor shall
be liable to Bank for the amounts so recovered up to the fair market value of
the Collateral whether or not the Collateral has been released or the security
interest terminated. In the event the Collateral has been released or the
security interest terminated, the fair market value of the Collateral shall be
determined, at Secured Party’s option, as of the date the Collateral was
released, the security interest terminated, or said amounts were recovered.

 

4. Debtor’s Warranties. Debtor hereby represents and warrants to Secured Party
as follows:

 

A. Financing Statements. Except as may be noted by schedule attached hereto and
incorporated herein by reference, no financing statement covering the Collateral
is or will be on file in any public office, except (1) financing statements
evidencing the first lien of the Bank (the “Bank Lien”) in the Collateral, (2)
financing statements relating to the security interests created hereunder and
(3) financing statements which will be terminated contemporaneously or promptly
after the funding of the loan described in the Loan Agreement, and no security
interest, other than the Bank Lien, the lien herein created and other Permitted
Liens (as defined in the Loan Agreement), has attached or been perfected in the
Collateral or any part thereof.

 

B. Ownership. Debtor owns the Collateral free from any setoff, claim,
restriction, lien, security interest or encumbrance except liens for taxes not
yet due, the Bank Lien, the security interest hereunder and other Permitted
Liens.

 

C. Environmental Compliance. The conduct of Debtor’s business operations and the
condition of Debtor’s property does not and will not violate any federal laws,
rules or ordinances for environmental protection, regulations of the
Environmental Protection Agency or any applicable local or state law, rule,
regulation or rule of common law and any judicial interpretation thereof
relating primarily to the environment or any materials defined as hazardous
materials or substances under any local, state or federal environmental law,
rule or regulation, and petroleum, petroleum products, oil and asbestos
(“Hazardous Materials”), except for violations which, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect (as defined in the
Loan Agreement).

 

D. Power and Authority. Debtor has full power and authority to make this
Agreement, and all necessary consents and approvals of any person, entity,
governmental or regulatory authority and securities exchange have been obtained
to effectuate the validity of this Agreement.

 

5. Debtor’s Covenants. Until full payment and performance of all Obligations and
termination of the Guaranty, unless Secured Party otherwise consents in writing:

 

A. Obligation and This Agreement. Debtor shall perform all of its agreements
herein and in any other agreement between it and Secured Party.

 

B. Ownership and Maintenance of the Collateral. Debtor shall keep all tangible
Collateral in good condition. Debtor shall defend the Collateral against all
claims and demands of all persons at any time claiming any interest therein
adverse to Secured Party. Debtor shall keep the Collateral free from all liens
and security interests except those for Permitted Liens.

 

C. Insurance. Debtor shall insure the Collateral with companies acceptable to
Secured Party. Such insurance shall be in an amount not less than the fair
market value of the Collateral and shall be against such casualties and with
such deductible amounts as Secured Party shall approve. All insurance policies
shall be written for the benefit of Debtor and Secured Party as their interests
may appear, payable to Secured Party (or, so long as the Bank Lien is effective,
payable to Bank) as loss payee, or in other form satisfactory to Secured Party,
and such policies or certificates evidencing the same shall be furnished to
Secured Party. All policies of insurance shall provide for written notice to
Secured Party at least thirty (30) days prior to cancellation. Risk of loss or
damage is Debtor’s to the extent of any deficiency in any effective insurance
coverage.

 

D. Secured Party’s Costs. Debtor shall pay all costs necessary to obtain,
preserve, perfect, defend and enforce the security interest created by this
Agreement, collect the Obligations, and preserve, defend, enforce and collect
the Collateral, including but not limited to taxes, assessments, insurance
premiums, repairs, rent, storage costs and expenses of sales, legal expenses,
reasonable attorneys’ fees and, if Secured Party exercises the Purchase Option,
all other fees or expenses for which Debtor is obligated to reimburse Secured
Party in accordance with the terms of the Loan Documents. Whether the Collateral
is or is not in Secured Party’s possession, and without any obligation to do so
and without waiving Debtor’s default for failure to make any such payment,
Secured Party at its option may pay any such costs and expenses, discharge
encumbrances on the Collateral, and pay for insurance of the Collateral, and
such payments shall be a part of the Obligations and bear interest at the
Default Rate. Debtor agrees to reimburse Secured Party on demand for any costs
so incurred.

 

E. Information and Inspection. Debtor shall (i) promptly furnish Secured Party
any information with respect to the Collateral requested by Secured Party; (ii)
allow Secured Party or its representatives to inspect the Collateral, at any
time and wherever located, and to inspect and copy, or furnish Secured Party or
its representatives with copies of, all records relating to the Collateral;
(iii) promptly furnish Secured Party or its representatives such information as
Secured Party may request to identify the Collateral, at the time and in the
form requested by Secured Party; and (iv) deliver upon request to Secured Party
shipping and delivery receipts evidencing the shipment of goods and invoices
evidencing the receipt of, and the payment for, the Collateral.

 

F. Additional Documents. Debtor shall sign and deliver any papers deemed
necessary or desirable in the judgment of Secured Party to obtain, maintain, and
perfect the security interest hereunder and to enable Secured Party to comply
with any federal or state law in order to obtain or perfect Secured Party’s
interest in the Collateral or to obtain proceeds of the Collateral.

 

3



--------------------------------------------------------------------------------

G. Parties Liable on the Collateral. Debtor shall preserve the liability of all
obligors on any Collateral, shall preserve the priority of all security
therefor, and shall deliver to Secured Party the original certificates of title
on all motor vehicles or other titled vehicles constituting the Collateral (to
the extent not delivered to Bank). Secured Party shall have no duty to preserve
such liability or security, but may do so at the expense of Debtor, without
waiving Debtor’s default.

 

H. Records of the Collateral. Debtor at all times shall maintain accurate books
and records covering the Collateral. Debtor immediately will mark all books and
records with an entry showing the absolute assignment of all Collateral to
Secured Party (subject to the prior assignment to Bank), and Secured Party is
hereby given the right to audit the books and records of Debtor relating to the
Collateral at any time and from time to time.

 

I. Disposition of the Collateral. If disposition of any Collateral gives rise to
an account, chattel paper or instrument, Debtor immediately shall notify Secured
Party, and upon request of Secured Party shall assign or indorse the same to
Secured Party (or, so long as the Bank Lien is effective, to Bank). No
Collateral may be sold, leased, manufactured, processed or otherwise disposed of
by Debtor in any manner without the prior written consent of Secured Party,
except the Collateral sold, leased, manufactured, processed or consumed in the
ordinary course of business.

 

J. Accounts. Each account held as Collateral will represent the valid and
legally enforceable obligation of third parties and shall not be evidenced by
any instrument or chattel paper.

 

K. Notice/Location of the Collateral. Debtor shall give Secured Party written
notice of each office of Debtor in which records of Debtor pertaining to
accounts held as Collateral are kept, and each location at which the Collateral
is or will be kept, and of any change of any such location. If no such notice is
given, all records of Debtor pertaining to the Collateral and all Collateral of
Debtor are and shall be kept at the address marked by Debtor above.

 

L. Change of Name/Status/State of Organization and Notice of Changes. Without
the written consent of Secured Party, Debtor shall not change its name, change
its corporate status, change its state of organization, use any trade name or
engage in any business not reasonably related to its business as presently
conducted. Debtor shall notify Secured Party immediately of (i) any material
change in the Collateral, (ii) a change in Debtor’s state of organization, (iii)
a change in any matter warranted or represented by Debtor in this Agreement and
(iv) the occurrence of an Event of Default (hereinafter defined).

 

M. Use and Removal of the Collateral. Debtor shall not use the Collateral
illegally. Debtor shall not, unless previously indicated as a fixture, permit
the Collateral to be affixed to real or personal property without the prior
written consent of Secured Party. Debtor shall not permit any of the Collateral
to be removed from the locations specified herein without the prior written
consent of Secured Party, except for the sale of inventory in the ordinary
course of business.

 

N. Possession of the Collateral. Debtor shall deliver all investment securities
and other instruments, documents and chattel paper which are part of the
Collateral and in Debtor’s possession to Secured Party (or, so long as the Bank
Lien is effective, to Bank) immediately, or if hereafter acquired, immediately
following acquisition, appropriately indorsed to Secured Party’s (or, so long as
the Bank Lien is effective, to Bank’s) order, or with appropriate, duly executed
powers. Debtor waives presentment, notice of acceleration, demand, notice of
dishonor, protest, and all other notices with respect thereto.

 

O. Consumer Credit. If any Collateral or proceeds includes obligations of third
parties to Debtor, the transactions giving rise to the Collateral shall conform
in all respects to the applicable state or federal law including but not limited
to consumer credit law. Debtor shall hold harmless and indemnify Secured Party
against any cost, loss or expense arising from Debtor’s breach of this covenant.

 

P. Power of Attorney. Debtor appoints Secured Party and any officer thereof as
Debtor’s attorney-in-fact with full power in Debtor’s name and behalf to do
every act which Debtor is obligated to do or may be required to do hereunder;
however, nothing in this paragraph shall be construed to obligate Secured Party
to take any action hereunder nor shall Secured Party be liable to Debtor for
failure to take any action hereunder. This appointment shall be deemed a power
coupled with an interest and shall not be terminable as long as the Obligation
is outstanding and shall not terminate on the bankruptcy or insolvency of
Debtor.

 

Q. Waivers by Debtor. Debtor waives notice of the creation, advance, increase,
existence, extension or renewal of, and of any indulgence with respect to, the
Obligations; waives presentment, demand, notice of dishonor, and protest; waives
notice of the amount of the Obligations outstanding at any time, notice of any
change in financial condition of any other person liable for any of the
Obligations or any part thereof, notice of any Event of Default, and all other
notices respecting the Obligations; and agrees that maturity of the Obligations
and any part thereof may be accelerated, extended or renewed one or more times
by Secured Party in its discretion, without notice to Debtor. Debtor waives any
right to require that any action be brought against any other person or to
require that resort be had to any other security or to any balance of any
deposit account. Debtor further waives any right of subrogation or to enforce
any right of action against any other obligor with respect to the Obligations
until the Obligations are paid in full.

 

R. Other Parties and Other Collateral. No renewal or extension of or any other
indulgence with respect to the Obligations or any part thereof, no release of
any security, no release of any other person (including any maker, indorser,
guarantor or surety) liable on any of the Obligations, no delay in enforcement
of payment, and no delay or omission or lack of diligence or care in exercising
any right or power with respect to the Obligations or any security therefor or
guaranty thereof or under this Agreement shall in any manner impair or affect
the rights of Secured Party under the law, hereunder, or under any other
agreement pertaining to the Collateral. Secured Party need not file suit or
assert a claim for personal judgment against any person for any part of the
Obligations or seek to realize upon any other security for the Obligations,
before foreclosing or otherwise realizing upon the Collateral. Debtor waives any
right to the benefit of or to require or control application of any other
security or proceeds thereof, and agrees that Secured Party shall have no duty
or obligation to Debtor to apply to the Obligations any such other security or
proceeds thereof.

 

S. Collection and Segregation of Accounts and Right to Notify. Secured Party
hereby authorizes Debtor to collect the Collateral, subject to the direction and
control of Secured Party, but Secured Party may, without cause or notice,
curtail or terminate said authority at any time. Upon

 

4



--------------------------------------------------------------------------------

notice by Secured Party, whether oral or in writing, to Debtor, Debtor shall
forthwith upon receipt of all checks, drafts, cash, and other remittances in
payment of or on account of the Collateral, deposit the same in one or more
special accounts maintained with a financial institution acceptable to Secured
Party over which Secured Party alone shall have the power of withdrawal. The
remittance of the proceeds of such Collateral shall not, however, constitute
payment or liquidation of such Collateral until Secured Party shall receive good
funds for such proceeds. Funds placed in such special accounts shall be held as
security for all Obligations. These proceeds shall be deposited in precisely the
form received, except for the indorsement of Debtor where necessary to permit
collection of items, which indorsement Debtor agrees to make, and which
indorsement Secured Party is also hereby authorized, as attorney-in-fact, to
make on behalf of Debtor. In the event Secured Party has notified Debtor to make
deposits to a special account, pending such deposit, Debtor agrees that it will
not commingle any such checks, drafts, cash or other remittances with any other
funds or property of Debtor, but will hold them separate and apart therefrom,
and upon an express trust for Secured Party until deposit thereof is made in the
special account. Secured Party will, from time to time, apply the whole or any
part of the Collateral funds on deposit in this special account against such
Obligations as Secured Party may in its sole discretion elect. At the sole
election of Secured Party, any portion of said funds on deposit in the special
account which Secured Party shall elect not to apply to the Obligations may be
paid over by Secured Party to Debtor. At any time, whether Debtor is or is not
in default hereunder, Secured Party may notify persons obligated on any
Collateral to make payments directly to Secured Party and Secured Party may take
control of all proceeds of any Collateral. Until Secured Party elects to
exercise such rights, Debtor, as agent of Secured Party, shall collect and
enforce all payments owed on the Collateral.

 

T. Compliance with State and Federal Laws. Debtor will maintain its existence,
good standing and qualification to do business, where required, and comply with
all laws, regulations and governmental requirements, including without
limitation, environmental laws applicable to it or any of its property, business
operations and transactions, except where failure to comply would not reasonably
be expected to have a Material Adverse Effect.

 

U. Environmental Covenants. Debtor shall immediately advise Secured Party in
writing of (i) any and all enforcement, cleanup, remedial, removal, or other
governmental or regulatory actions instituted, completed or threatened pursuant
to any applicable federal, state, or local laws, ordinances or regulations
relating to any Hazardous Materials affecting Debtor’s business operations; and
(ii) all claims made or threatened by any third party against Debtor relating to
damages, contribution, cost recovery, compensation, loss or injury resulting
from any Hazardous Materials. Debtor shall immediately notify Secured Party of
any remedial action taken by Debtor with respect to Debtor’s business
operations. Debtor will not use or permit any other party to use any Hazardous
Materials at any of Debtor’s places of business or at any other property owned
by Debtor except such materials as are incidental to Debtor’s normal course of
business, maintenance and repairs and which are handled in compliance with all
applicable environmental laws. Debtor agrees to permit Secured Party, its
agents, contractors and employees to enter and inspect any of Debtor’s places of
business or any other property of Debtor at any reasonable times upon three (3)
days’ prior notice for the purposes of conducting an environmental investigation
and audit (including taking physical samples) to insure that Debtor is complying
with this covenant and Debtor shall reimburse Secured Party on demand for the
costs of any such environmental investigation and audit. Debtor shall provide
Secured Party, its agents, contractors, employees and representatives with
access to and copies of any and all data and documents relating to or dealing
with any Hazardous Materials used, generated, manufactured, stored or disposed
of by Debtor’s business operations within five (5) days of the request therefor.

 

6. Rights and Powers of Secured Party.

 

A. General. Secured Party, before or after default, without liability to Debtor
may: obtain from any person information regarding Debtor or Debtor’s business,
which information any such person also may furnish without liability to Debtor;
require Debtor to give possession or control of any Collateral to Secured Party;
indorse as Debtor’s agent any instruments, documents or chattel paper in the
Collateral or representing proceeds of the Collateral; contact account debtors
directly to verify information furnished by Debtor; take control of proceeds,
including stock received as dividends or by reason of stock splits; release the
Collateral in its possession to any person, temporarily or otherwise; require
additional Collateral; reject as unsatisfactory any property hereafter offered
by Debtor as Collateral; set standards from time to time to govern what may be
used as after acquired Collateral; designate, from time to time, a certain
percent of the Collateral as the loan value and require Debtor to maintain the
Obligations at or below such figure; take control of funds generated by the
Collateral, such as cash dividends, interest and proceeds or refunds from
insurance, and use same to reduce any part of the Obligations and exercise all
other rights which an owner of such Collateral may exercise, except the right to
vote or dispose of the Collateral before an Event of Default; at any time
transfer any of the Collateral or evidence thereof into its own name or that of
its nominee; and demand, collect, convert, redeem, receipt for, settle,
compromise, adjust, sue for, foreclose or realize upon the Collateral, in its
own name or in the name of Debtor, as Secured Party may determine. Secured Party
shall not be liable for failure to collect any account or instruments, or for
any act or omission on the part of Secured Party, its officers, agents or
employees, except for its or their own willful misconduct or gross negligence.
The foregoing rights and powers of Secured Party will be in addition to, and not
a limitation upon, any rights and powers of Secured Party given by law,
elsewhere in this Agreement, or otherwise. If Debtor fails to maintain any
required insurance, to the extent permitted by applicable law Secured Party may
(but is not obligated to) purchase single interest insurance coverage for the
Collateral which insurance may at Secured Party’s option (i) protect only
Secured Party and not provide any remuneration or protection for Debtor directly
and (ii) provide coverage only after the Obligations have been declared due as
herein provided. The premiums for any such insurance purchased by Secured Party
shall be a part of the Obligations and shall bear interest at the Default Rate.

 

B. Convertible Collateral. Secured Party may present for conversion any
Collateral which is convertible into any other instrument or investment security
or a combination thereof with cash, but Secured Party shall not have any duty to
present for conversion any Collateral unless it shall have received from Debtor
detailed written instructions to that effect at a time reasonably far in advance
of the final conversion date to make such conversion possible.

 

7. Default.

 

A. Event of Default. An event of default (“Event of Default”) shall occur if:
(i) there is a loss, theft, damage or destruction of any material portion of the
Collateral for which there is no insurance coverage or for which, in the opinion
of Secured Party, there is insufficient insurance coverage; (ii) Debtor or any
other obligor on all or part of the Obligation shall fail to timely and properly
pay or observe, keep or perform any term, covenant, agreement or condition in
this Agreement or in any other agreement between Debtor and Secured Party or
between Secured Party and any other obligor on the Obligations, including, but
not limited to, any other note or instrument, loan agreement, security
agreement, deed of trust, mortgage,

 

5



--------------------------------------------------------------------------------

promissory note, guaranty, certificate, assignment, instrument, document or
other agreement concerning or related to the Obligations; (iii) Debtor or such
other obligor shall fail to timely and properly pay or observe, keep or perform
any term, covenant, agreement or condition in any lease agreement between such
party and any lessor pertaining to premises at which any Collateral is located
or stored; (iv) Debtor or such other obligor abandons any leased premises at
which any Collateral is located or stored and the Collateral is either moved
without the prior written consent of Secured Party or the Collateral remains at
the abandoned premises; (vi) Secured Party is required to make any payment to
the Bank pursuant to the Guaranty; or (vii) any “Event of Default” occurs and is
continuing under the Loan Agreement.

 

B. Rights and Remedies. If any Event of Default shall occur, then, in each and
every such case, Secured Party may, without presentment, demand, or protest;
notice of default, dishonor, demand, non-payment, or protest; notice of intent
to accelerate all or any part of the Obligations; notice of acceleration of all
or any part of the Obligations; or notice of any other kind, all of which Debtor
hereby expressly waives, (except for any notice required under this Agreement or
applicable law); at any time thereafter exercise and/or enforce any of the
following rights and remedies at Secured Party’s option:

 

i. Possession and Collection of the Collateral. At its option: (a) take
possession or control of, store, lease, operate, manage or sell, or instruct any
agent or broker to sell or otherwise dispose of, all or any part of the
Collateral; (b) notify all parties under any account or contract right forming
all or any part of the Collateral to make any payments otherwise due to Debtor
directly to Secured Party; (c) in Secured Party’s own name, or in the name of
Debtor, demand, collect, receive, sue for, and give receipts and releases for,
any and all amounts due under such accounts and contract rights; (d) indorse as
the agent of Debtor any check, note, chattel paper, document, or instrument
forming all or any part of the Collateral; (e) make formal application for
transfer to Secured Party (or to any assignee of Secured Party) or to any
purchaser of any of the Collateral) of all of Debtor’s permits, licenses,
approvals, agreements, and the like relating to the Collateral or to Debtor’s
business; (f) take any other action which Secured Party deems necessary or
desirable to protect and realize upon its security interest in the Collateral;
and (g) in addition to the foregoing, and not in substitution therefor, exercise
any one or more of the rights and remedies exercisable by Secured Party under
any other provision of this Agreement or as provided by applicable law
(including, without limitation, the Uniform Commercial Code as in effect in
North Carolina (hereinafter referred to as the “UCC”)). In taking possession of
the Collateral, Secured Party may enter Debtor’s premises and otherwise proceed
without legal process, if this can be done without breach of the peace. Debtor
shall, upon Secured Party’s demand, promptly make the Collateral or other
security available to Secured Party at a place designated by Secured Party,
which place shall be reasonably convenient to both parties.

 

Secured Party shall not be liable for, or be prejudiced by, any loss,
depreciation or other damage to the Collateral, unless caused by Secured Party’s
willful and malicious act. Secured Party shall have no duty to take any action
to preserve or collect the Collateral.

 

ii. Receiver. Obtain the appointment of a receiver for all or any of the
Collateral, Debtor hereby consenting to the appointment of such a receiver and
agreeing not to oppose any such appointment.

 

iii. Right of Set Off. Without notice or demand to Debtor, set off and apply
against any and all of the Obligations any and all indebtedness at any time held
or owing by Secured Party or any of Secured Party’s agents or affiliates to or
for the credit of the account of Debtor or any guarantor or indorser of the
Obligations.

 

Secured Party shall be entitled to immediate possession of all books and records
evidencing any Collateral or pertaining to chattel paper covered by this
Agreement and it or its representatives shall have the authority to enter upon
any premises upon which any of the same, or any Collateral, may be situated and
remove the same therefrom without liability. Secured Party may surrender any
insurance policies in the Collateral and receive the unearned premium thereon.
Debtor shall be entitled to any surplus and shall be liable to Secured Party for
any deficiency. The proceeds of any disposition after default available to
satisfy the Obligations shall be applied to the Obligations in such order and in
such manner as Secured Party in its discretion shall decide.

 

Debtor specifically understands and agrees that any sale by Secured Party of all
or part of the Collateral pursuant to the terms of this Agreement may be
effected by Secured Party at times and in manners which could result in the
proceeds of such sale being significantly and materially less than might have
been received if such sale had occurred at different times or in different
manners, and Debtor hereby releases Secured Party and its officers and
representatives from and against any and all obligations and liabilities arising
out of or related to the timing or manner of any such sale.

 

If, in the opinion of Secured Party, there is any question that a public sale or
distribution of any Collateral will violate any state or federal securities law,
Secured Party may offer and sell such Collateral in a transaction exempt from
registration under federal securities law, and any such sale made in good faith
by Secured Party shall be deemed “commercially reasonable”.

 

8. General.

 

A. Parties Bound. Secured Party’s rights hereunder shall inure to the benefit of
its successors and assigns. In the event of any assignment or transfer by
Secured Party of any of the Obligations or the Collateral, Secured Party
thereafter shall be fully discharged from any responsibility with respect to the
Collateral so assigned or transferred, but Secured Party shall retain all rights
and powers hereby given with respect to any of the Obligations or the Collateral
not so assigned or transferred.

 

B. Waiver. No delay of Secured Party in exercising any power or right shall
operate as a waiver thereof; nor shall any single or partial exercise of any
power or right preclude other or further exercise thereof or the exercise of any
other power or right. No waiver by Secured Party of any right hereunder or of
any default by Debtor shall be binding upon Secured Party unless in writing, and
no failure by Secured Party to exercise any power or right hereunder or waiver
of any default by Debtor shall operate as a waiver of any other or further
exercise of such right or power or of any further default. Each right, power and
remedy of Secured Party provided for herein or in any document related hereto,
or which shall now or hereafter exist at law or in equity or by statute or
otherwise, shall be cumulative and concurrent and shall be in addition to every
other such right, power or remedy. The exercise or beginning of the exercise by
Secured Party of any one or more of such rights, powers or remedies shall not
preclude the simultaneous or later exercise by Secured Party of any or all other
such rights, powers or remedies.

 

6



--------------------------------------------------------------------------------

C. Time of the Essence. Time is of the essence of this Agreement.

 

D. Definitions. Unless the context indicates otherwise, definitions in the UCC
apply to words and phrases in this Agreement; if UCC definitions conflict,
Article 9 definitions apply.

 

E. Notices. Notice shall be deemed reasonable if mailed postage prepaid at least
five (5) days before the related action (or if the UCC elsewhere specifies a
longer period, such longer period) to the address of Debtor given above, or to
such other address as any party may designate by written notice to the other
party. Each notice, request and demand shall be deemed given or made, if sent by
mail, upon the earlier of the date of receipt or five (5) days after deposit in
the U.S. Mail, first class postage prepaid, or if sent by any other means, upon
delivery.

 

F. Modifications. No provision hereof shall be modified or limited except by a
written agreement expressly referring hereto and to the provisions so modified
or limited and signed by Debtor and Secured Party. The provisions of this
Agreement shall not be modified or limited by course of conduct or usage of
trade.

 

G. Applicable Law and Partial Invalidity. This Agreement has been delivered in
the State of North Carolina and shall be construed in accordance with the laws
of that State. Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Agreement. The invalidity or
unenforceability of any provision of any this Agreement to any person or
circumstance shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.

 

H. Financing Statement. To the extent permitted by applicable law, a carbon,
photographic or other reproduction of this Agreement or any financing statement
covering the Collateral shall be sufficient as a financing statement.

 

I. ARBITRATION. ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES HERETO
INCLUDING BUT NOT LIMITED TO THOSE ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY RELATED INSTRUMENTS, AGREEMENTS OR DOCUMENTS, INCLUDING ANY CLAIM BASED
ON OR ARISING FROM AN ALLEGED TORT, SHALL BE DETERMINED BY BINDING ARBITRATION
IN ACCORDANCE WITH THE FEDERAL ARBITRATION ACT (OR IF NOT APPLICABLE, THE
APPLICABLE STATE LAW), THE RULES OF PRACTICE AND PROCEDURE FOR THE ARBITRATION
OF COMMERCIAL DISPUTES OF J.A.M.S./ENDISPUTE OR ANY SUCCESSOR THEREOF
(“J.A.M.S.”), AND THE “SPECIAL RULES” SET FORTH BELOW. IN THE EVENT OF ANY
INCONSISTENCY, THE SPECIAL RULES SHALL CONTROL. JUDGMENT UPON ANY ARBITRATION
AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. ANY PARTY TO AGREEMENT
MAY BRING AN ACTION, INCLUDING A SUMMARY OR EXPEDITED PROCEEDING, TO COMPEL
ARBITRATION OF ANY CONTROVERSY OR CLAIM TO WHICH THIS AGREEMENT APPLIES IN ANY
COURT HAVING JURISDICTION OVER SUCH ACTION. FOR THE PURPOSES OF THIS ARBITRATION
PROVISION ONLY, THE TERM “PARTIES” SHALL INCLUDE ANY PARENT CORPORATION,
SUBSIDIARY OR AFFILIATE OF SECURED PARTY INVOLVED IN THE SERVICING, MANAGEMENT
OR ADMINISTRATION OF ANY OBLIGATION DESCRIBED OR EVIDENCED BY THIS AGREEMENT.

 

i. SPECIAL RULES. THE ARBITRATION SHALL BE CONDUCTED IN THE COUNTY OF DEBTOR’S
CHIEF EXECUTIVE OFFICE, OR IF THERE IS REAL OR PERSONAL PROPERTY COLLATERAL, IN
THE COUNTY WHERE SUCH REAL OR PERSONAL PROPERTY IS LOCATED AT THE TIME OF THE
EXECUTION OF AGREEMENT AND ADMINISTERED BY J.A.M.S. WHICH WILL APPOINT AN
ARBITRATOR; IF J.A.M.S. IS UNABLE OR LEGALLY PRECLUDED FROM ADMINISTERING THE
ARBITRATION, THEN THE AMERICAN ARBITRATION ASSOCIATION WILL SERVE. ALL
ARBITRATION HEARINGS WILL BE COMMENCED WITHIN 90 DAYS OF THE DEMAND FOR
ARBITRATION; FURTHER, THE ARBITRATOR SHALL ONLY, UPON A SHOWING OF CAUSE, BE
PERMITTED TO EXTEND THE COMMENCEMENT OF SUCH HEARING FOR UP TO AN ADDITIONAL 60
DAYS.

 

ii. RESERVATION OF RIGHTS. NOTHING IN THIS ARBITRATION PROVISION SHALL BE DEEMED
TO (I) LIMIT THE APPLICABILITY OF ANY OTHERWISE APPLICABLE STATUTES OF
LIMITATION OR REPOSE AND ANY WAIVERS CONTAINED IN THIS AGREEMENT; OR (II) LIMIT
THE RIGHT OF SECURED PARTY HERETO (A) TO EXERCISE SELF HELP REMEDIES SUCH AS
(BUT NOT LIMITED TO) SETOFF, OR (B) TO FORECLOSE AGAINST ANY REAL OR PERSONAL
PROPERTY COLLATERAL, OR (C) TO OBTAIN FROM A COURT PROVISIONAL OR ANCILLARY
REMEDIES SUCH AS (BUT NOT LIMITED TO) INJUNCTIVE RELIEF, WRIT OF POSSESSION OR
THE APPOINTMENT OF A RECEIVER. SECURED PARTY MAY EXERCISE SUCH SELF HELP RIGHTS,
FORECLOSE UPON SUCH PROPERTY, OR OBTAIN SUCH PROVISIONAL OR ANCILLARY REMEDIES
BEFORE, DURING OR AFTER THE PENDENCY OF ANY ARBITRATION PROCEEDING BROUGHT
PURSUANT TO THIS AGREEMENT. NEITHER THE EXERCISE OF SELF HELP REMEDIES NOR THE
INSTITUTION OR MAINTENANCE OF AN ACTION FOR FORECLOSURE OR PROVISIONAL OR
ANCILLARY REMEDIES SHALL CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY,
INCLUDING THE CLAIMANT IN ANY SUCH ACTION, TO ARBITRATE THE MERITS OF THE
CONTROVERSY OR CLAIM OCCASIONING RESORT TO SUCH REMEDIES.

 

J. Execution Under Seal. This Agreement is being executed under seal by Debtor.

 

K. NOTICE OF FINAL AGREEMENT. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives as of the date first above
written.

 

7



--------------------------------------------------------------------------------

Secured Party:    Debtor/Pledgor: Brunswick Corporation    Fountain Powerboats,
Inc.

By:

  

/s/ Patrick C. Mackey

--------------------------------------------------------------------------------

  

By:

  

/s/ Reginald M. Fountain, Jr.

--------------------------------------------------------------------------------

Name:

  

Patrick C. Mackey

  

Name:

  

Reginald M. Fountain, Jr.

--------------------------------------------------------------------------------

Title:

  

Vice President

  

Title:

  

Chairman, CEO and President

--------------------------------------------------------------------------------

         

/s/ Carol J. Price

--------------------------------------------------------------------------------

         

Attest (If Applicable)

          [Corporate Seal]

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

TRACT I:

 

All that certain tract or parcel of land lying and being situate in Chocowinity
Township, Beaufort County, North Carolina, and being more particularly described
as follows:

 

Beginning at a point in the southern right-of-way line of NCSR 1166 (Whichard’s
Beach Road—60 ft. right-of-way); said point being located the following courses
and distances from a concrete monument located at the southeasterly corner of
the subdivision known as Harbor Estates, as shown on a plat thereof recorded in
Plat Cabinet A, Slide 113A in the office of the Register of Deeds of Beaufort
County, North Carolina (said concrete monument also being the southwesterly
corner of Tract II described below): South 35° 52’ 54” East 62.93 feet to a
point; thence South 36° 20’ 33” West 30.61 feet to a point; thence South 64° 01’
09” East 16.66 feet to the point of beginning. THENCE FROM SAID POINT OF
BEGINNING SO LOCATED, along and with the southern right-of-way line of NCSR 1166
South 64° 01’ 03” East 132.39 feet to a point; thence along and with the
southern right-of-way line of NCSR 1166 the following courses and distances:
South 64 00’ 52” East 49.07 feet to a point; thence South 64 01’ 18” East 50.66
feet to a point; thence South 64 01’ 12” East 220.27 feet to a point; thence
South 64 01’ 09” East 45.61 feet to a point; thence in a southeastern direction
along a curve to the right having a chord bearing and distance of South 57 55’
13” East 341.99 feet to a point; thence South 51 52’ 17” East 22.40 feet to a
point; thence South 51 52’ 17” East 300.00 feet to a point; thence leaving NCSR
1166 South 38 00’ 08” West 140.26 feet to a point; thence South 51 52’ 37” East
31.00 feet to a point; thence South 51 52’ 19” East 131.00 feet to a point;
thence South 38 00’ 08” West 50.00 feet to a point; thence North 51 59’ 55” West
21.00 feet to a point; thence South 37 59’ 26” West 137.56 feet to a point;
thence South 52 57’ 27” East 107.66 feet to a point; thence South 35 48’ 31”
West 49.16 feet to a point; thence South 37 39’ 39” West 149.73 feet to a point;
thence South 37 39’ 39” West 18.38 feet to a point in a ditch; thence along and
with said ditch the following courses and distances: North 56 10’ 32” West
114.97 feet to a point; thence North 57 56’ 27” West 120.08 feet to a point;
thence North 59 09’ 12” West 105.20 feet to a point; thence North 57 02’ 11”
West 105.33 feet to a point; thence North 64 27’ 40” West 506.54 feet to a
point; thence North 56° 33’ 24” West 99.24 feet to a point; thence North 48 59’
54” West 220.23 feet to a point; thence North 47 02’ 51” West 145.55 feet to a
point in the eastern right-of-way line of a private road; thence along and with
the eastern right-of-way line of said private road the following courses and
distances: North 36 19’ 37” East 158.65 feet to a point; thence North 36 20’ 38”
East 20.00 feet to a point; thence North 36 19’ 33” East 51.10 feet to a point;
thence North 36 20’ 24” East 24.66 feet to a point; thence North 36 20’ 20” East
100.34 feet to a point; thence North 36 20’ 41” East 166.95 feet to a point;
thence in a northeastern direction along a curve to the right having a radius of
20.00 feet an arc distance of 27.78 feet (said curve having a chord bearing and
distance of North 76 08’ 47” East 25.60 feet) to the point of beginning.

 

The above described Tract I is delineated as Tract A and Tract B on a survey
prepared for Fountain Power Boats, Inc. by Carolina Benchmark, P.A. dated
October 12, 1987.

 

Together with a perpetual non-exclusive easement for ingress, egress and regress
across a 60-foot wide private right-of-way running southwardly from NCSR 1166 at
point (C) in the Ottis M. Crisp line as shown on the plat entitled “Plan of Land
surveyed for Jennis M. Crisp” recorded in Plat Cabinet A, Slide 42A, in the
Beaufort County Registry.

 

SAVING AND EXCEPTING FROM THE ABOVE DESCRIBED TRACT I THE FOLLOWING:

 

EXCEPTION 1: All that certain tract or parcel of land lying and being situate in
Beaufort County, North Carolina and being more particularly described in that
certain Deed from Fountain Powerboats, Inc., as Grantor, to the City of
Washington, North Carolina, as Grantee, recorded in the Office of the Register
of Deeds of Beaufort County, North Carolina, in Book 1145, at Page 127.

 

EXCEPTION 2: All that certain tract or parcel of land lying and being situate in
Chocowinity Township, Beaufort County, North Carolina, and being more
particularly described as follows: All of Tract 2B as shown and delineated on
the map entitled “Subdivision Map, Fountain Power Boats, Inc., Tracts 2A & 2B,”
prepared by Thomas W. Harwell, dated May 22, 2001, recorded in the office of the
Register of Deeds of Beaufort County, North Carolina, in Plat Cabinet F, at
Slide 83-6 (the “Subdivision Map”), reference to said map being hereby made for
a more particular description of the property.

 

9



--------------------------------------------------------------------------------

TRACT II:

 

All that certain tract or parcel of land lying and being situate in Chocowinity
Township, Beaufort County, North Carolina, and being more particularly described
as follows:

 

Beginning at an existing concrete monument in the northern right-of-way line of
NCSR 1166 (Whichard’s Beach Road—60 ft. right-of-way), said concrete monument
also being the southeasterly corner of the subdivision known as Harbor Estates,
as shown on a plat thereof recorded in Plat Cabinet A, Slide 113A in the office
of the Register of Deeds of Beaufort County, North Carolina. THENCE FROM SAID
POINT OF BEGINNING SO LOCATED, North 30 36’ 00” East 375.64 feet to a point;
thence North 30 36’ 00” East 17.00 feet to a point in a canal; thence along and
with the canal the following courses and distances: North 48 42’ 00” East 23.43
feet to a point; thence North 30 26’ 00” East 476.44 feet to a point; thence
leaving said canal North 31 42’ 00” East 427.85 feet to a point in the mean high
water line of the Pamlico River; thence along and with the mean high water line
of the Pamlico River the following courses and distances: North 71 11’ 00” East
88.88 feet to a point; thence North 78 57’ 00” East 77.78 feet to a point;
thence North 51 09’ 00” East 53.88 feet to a point; thence South 21 39’ 00” East
42.48 feet to a point; thence South 55 23’ 00” East 82.19 feet to a point;
thence North 65 06’ 00” East 38.64 feet to a point; thence South 45 07’ 00” East
146.64 feet to a point; thence South 59 32’ 00” East 106.73 feet to a point;
thence South 65 55’ 46” East 91.98 feet to a point; thence South 87 44’ 21” East
82.14 feet to a point; thence South 83 21’ 00” East 96.80 feet to a point;
thence North 78° 56’ 00” East 251.10 feet to a point; thence South 63 13’ 00”
East 91.37 feet to a point; thence South 63 13’ 00” East 182.56 feet to a point;
thence South 63 13’ 00” East 107.00 feet to a point; thence leaving said river
South 38 18’ 41” West 21.94 feet to a concrete monument; thence South 38 18’ 41”
West 701.64 feet to a concrete monument; thence South 38 18’ 41” West 64.72 feet
to a concrete monument; thence South 38 18’ 41” West 108.03 feet to a concrete
monument; thence South 38 18’ 41” West 106.26 feet to a concrete monument;
thence South 38 18’ 41” West 104.29 feet to a concrete monument; thence South 38
18’ 41” West 102.43 feet to a concrete monument; thence South 38 18’ 41” West
127.21 feet to a concrete monument; thence South 38 18’ 41” West 35.74 feet to a
concrete monument; thence South 38 18’ 41” West 63.98 feet to a concrete
monument; thence South 38 18’ 41” West 99.54 feet to a concrete monument; thence
South 38 18’ 41” West 99.16 feet to a concrete monument; thence South 38 18’ 41”
West 106.40 feet to a concrete monument in the northern right-of-way line of
NCSR 1166; thence along and with the northern right-of-way line of NCSR 1166 the
following courses and distances: North 51 41’ 19” West 100.00 feet to a point;
thence in a northwestern direction along a curve to the left having a chord
bearing and distance of North 55 31’ 51” West 396.18 feet to a point; thence
North 62 36’ 41” West 58.52 feet to a point; thence North 63 28’ 00” West 100.00
feet to a point; North 64 04’ 00” West 470.44 feet to the point of beginning.

 

The above described Tract II is taken from a site plan prepared for Fountain
Power Boats, Inc. by Carolina Benchmark, P.A. dated August 27, 1990.

 

Together with all property lying between the northern property line of the
above-described property, the eastern and western property line of the
above-described property extended in a northeasterly direction to the mean high
water line of the Pamlico River and the mean high water line of the southern
shore of the Pamlico River.

 

TRACT III:

 

All that certain tract or parcel of land lying and being situate in Chocowinity
Township, Beaufort County, North Carolina, and being more particularly described
as follows:

 

BEGINNING at an existing concrete monument located in the northern right-of-way
line of NCSR 1166 (Whichard’s Beach Road—60 ft. right-of-way), said point being
located South 59° 50’ 02” East 1121.46 feet from a concrete monument located at
the southeasterly corner of the subdivision known as Harbor Estates, as shown on
a plat thereof recorded in Plat Cabinet A, Slide 113A in the office of the
Register of Deeds of Beaufort County, North Carolina. Said point of beginning
also being the southeastern corner of the property of Fountain Powerboats, Inc.
described in the deed recorded in Deed Book 844, Page 519 in the office of the
Register of Deeds of Pamlico County. THENCE FROM SAID POINT OF BEGINNING SO
LOCATED, North 38° 18’ 41” East 205.53 feet to an existing concrete monument;
thence North 38 18’ 41” East 99.54 feet to an existing concrete monument; thence
North 38 18’ 41” East 99.57 feet to an existing concrete monument; thence North
38 18’ 41” East 127.20 feet to an existing concrete monument; thence North 38
18’ 41” East 102.41 feet to an existing concrete monument; thence

 

10



--------------------------------------------------------------------------------

North 38 18’ 41” East 383.45 feet to an existing concrete monument; thence North
38 18’ 41” East 723.64 feet more or less to the mean high water line on the
southern shoreline of the Pamlico River; thence along and with the mean high
water line on the southern shoreline of the Pamlico River South 03 48’ 08” East
35.33 feet to a point; thence South 31 43’ 09” West 1,725.69 feet more or less
to the northern right-of-way line of NCSR 1166; thence along and with the
northern right-of-way line of NCSR 1166 North 51 54’ 27” West 221.81 feet to the
point of beginning.

 

The above described Tract III contains approximately 4.84 acres and is taken
from a survey prepared for Fountain Powerboats, Inc. by W. C. Owen of Quible and
Associates, P.C. dated October 15, 1996.

 

11